           Case 1:19-cr-00052-AJN Document 45 Filed 03/18/20 Page 1 of 1




                                          March 18, 2020


Hon. Alison J. Nathan
                                                                                      3/19/2020
United States District Judge
40 Foley Square
New York, New York 10007

Re:     United States v. Edward Pena Montero
        19 Cr 52

Dear Judge Nathan,

       I write with the consent of the government (AUSA Ryan Finkel) to request an
adjournment of the sentencing hearing currently scheduled for April 24, 2020. The
reason for the adjournment is to allow time for the completion of the presentence
interview and the presentence report for Mr. Pena. Mr. Pena was initial housed in
the Metropolitan Correctional Center in Manhattan. He was then moved to the
Metropolitan Detention Center in Brooklyn and then moved to the Westchester
County Correctional Center. As a result of these moves, the probation officer and I
made several unsuccessful attempts to interview him. Given the current global
health crisis we have been unable to reschedule the interview. This is the first
request for an adjournment of sentencing.

        Thank you for your consideration of this request.


                                          Respectfully submitted,
                                          /s/
                                          Jennifer E. Willis
                                          Assistant Federal Defender
                                          (212) 417-8743


Cc:     AUSA Ryan Finkel           The Court hereby adjourns the sentencing for Defendant Edward
                                   Pena Montero, currently scheduled for April 24, 2020, to July 15,
                                   2020 at 11:00 a.m. Sentencing submissions from the Defendant are
                                   due on or before July 8, 2020. The Government's sentencing
      SO ORDERED.        3/19/20   submission is due on or before July 13, 2020.
                                   SO ORDERED.



      Alison J. Nathan, U.S.D.J.
